DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 6 of Claim 12, the term “the central opening” is indefinite.  It is unclear which central opening of which electrode that applicant is referring to here.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. EP 1650463 to Figura et al in view of WO document no. 2018/175741 to Keplinger et al.
Regarding Claim 1, Figura et al disclose a braking system 1 (see Figure 1) having most all the features of the instant invention including: a translatable braking mechanism 3a,3b selectively engageable with a wheel assembly (see Figures 1 and 2), one or more artificial muscles 2a,2b contacting a support plate 4 and disposed adjacent the translatable braking mechanism 3a,3b (see paragraphs 0062 and 0063 of the examiner provided translation), and wherein the one or more artificial muscles 2a,2b apply pressure to the translatable braking mechanism 3a,3b inducing frictional engagement between the translatable braking mechanism 3a,3b and the wheel assembly (at element 6 as described in paragraphs 0062-0063 of the examiner provided translation).
However, Figura et al do not disclose the specifics of the artificial muscles including a housing, electrode region, expandable fluid region, dielectric fluid and electrode pair.
Keplinger et al are relied upon merely for their teachings an artificial muscle assembly (see Figure 19A) having a housing 719”/721’ comprising an electrode region (see Figure 19A and the region around elements 716’ and 717’) and an expandable fluid region (see Figure 19A and the area around element 712’), a dielectric fluid 712’ housed within the housing 719”/721’ (see paragraph 00109) and an electrode pair 716’ and 717’ positioned in the electrode region of the housing (see Figure 19A), the electrode pair comprising a first electrode 716’ and a second electrode 717’, wherein the electrode pair is actuatable between a non-actuated state and an actuated state such that actuation from the non-actuated state to the actuated state directs the dielectric fluid 712’ into the expandable fluid region, expanding the expandable fluid region to apply pressure (see paragraph 00109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the muscles of Figura et al for the muscles of Keplinger et al as an alternate means of actuating the braking mechanism.  Utilizing an electrode pair and dielectric fluid to actuate the brake can harness hydraulic principles to better scale actuation force and strain within the brake assembly.   
Regarding Claim 7, Figura et al., as modified, further disclose that the translatable braking mechanism comprises a friction pad 3a,3b, the one or more artificial muscles 2a,2b being positioned between the support plate 4 and the friction pad 3a,3b (see Figure 1 of Figura et al), the wheel assembly comprises a tire, a rim, a braking disc 6, and a wheel hub, the braking disc 6 is coupled to the wheel hub such that the braking disc 6 rotates together with the tire and the rim, and the friction pad 3a,3b is adjacent to and selectively engageable with the braking disc 6 (see Figure 1 of Figura et al).
Regarding Claim 8, see annular friction pads 3a,3b in Figure 1 of Figura et al.
Regarding Claim 9, see the one or more artificial muscles 2a,2b of Figura et al comprising a plurality of artificial muscles that contact the support plate 4 in an annular fashion such that the plurality of artificial muscles are circumferentially adjacent the annular friction pad 3a,3b. 
Regarding Claim 10, Figura et al., as modified, further disclose that the first electrode 716’ and the second electrode 717’ each comprise two or more tab portions (see Figure 19A of Keplinger et al and the square tab portions etched out of elements 716’ and 717’) and two or more bridge portions (see Figure 19A of Keplinger et al and the cutout portions in between the tabs of elements 716’ and 717’), each of the two or more bridge portions interconnects adjacent tab portions (see Figure 19A of Keplinger et al), and at least one of the first and second electrodes 716’ and 717’ comprises a central opening (see Figure 19A of Keplinger et al and the longitudinal central opening of elements 716’ and 717’) positioned between the two or more tab portions and encircling the expandable fluid region (around element 712’ of Keplinger et al).
Regarding Claim 11, see Claim 10 above and further note that each bridge portion (i.e., the cutouts of elements 716’ and 717’) interconnect adjacent a pair of adjacent tab portions (i.e., the square tabs of elements 716’ and 717’), each tab portion diametrically opposing an opposite tab portion (see Figure 19A of Keplinger et al).
Regarding Claim 12, Keplinger et al further disclose that when the electrode pair is in the non-actuated state, a first electrode 916 and a second electrode 917 are non-parallel to one another (see Figure 21A and the 1) row of the figure) and when the electrode pair is in the actuated state, a first electrode 916 and a second electrode 917 are parallel to one another (see Figure 21A and the 3) row of the figure), such that the first electrode 916 and the second electrode 917 are configured to zipper toward one another and toward the central openings of the electrodes when actuated from the non-actuated state to the actuated state (see Figure 21A and the 3) row of the figure and paragraphs 00113 and 00114).
Regarding Claim 13, Keplinger et al further disclose that the one or more artificial muscles further comprises a first electrical insulator layer 719” fixed to an inner surface of the first electrode 716’ opposite a first surface of the housing and a second electrical insulator layer 721’ fixed to an inner surface of the second electrode 717’ opposite a second surface of the housing (see Figure 19A), wherein the first electrical insulator layer 719” and the second electrical insulator layer 721’ each include an adhesive surface and an opposite non-sealable surface (see Figures 27A and paragraphs 00123 and 00124 which discuss adhesive and non-sealable surfaces for the insulating layers).
Regarding Claim 14, see Claim 1 above and further note that Figura et al., as modified, disclose a method for engaging a translatable braking mechanism 3a,3b with a wheel assembly (see Figure 1 of Figura et al), the method comprising providing a voltage using a power supply electrically coupled to an electrode pair 716’ and 717’ of an artificial muscle (see Figures 2A-2C and the abstract of Keplinger et al) and applying voltage to the electrode pair of the artificial muscle, thereby actuating the electrode pair from a non-actuated state to an actuated state.
Regarding Claim 17, see Claim 7 above.
Regarding Claim 18, note that Figura et al., as modified, disclose rotating the wheel assembly (such as when the wheel is spinning during motion of the vehicle) prior to applying voltage to the electrode pair 716’ and 717’ of the artificial muscle (see Figure 19A of Keplinger et al) and applying the voltage to the electrode pair of the muscle such that expansion of the expandable fluid region (i.e., the area around element 712’ of Keplinger et al) of the muscle would induce frictional engagement between the friction pad 3a,3b and the braking disc 6 of the wheel assembly (see Figure 1 of Figura et al), thereby reducing a rotational speed of the wheel assembly (see also Claim 1 above). 
Regarding Claim 19, see Claim 10 above.
Regarding Claim 20, see Claim 11 above.

Allowable Subject Matter
Claims 2-6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,629,039 to Imoto et al., U.S. Patent No. 6,213,564 to Face, Jr., PG Publication No. 2005/0099254 to Ohnstein et al., U.S. Patent No. 7,395,903 to Takahashi et al., PG Publication No. 2021/0172460 to Keplinger et al., PG Publication No. 2022/0015933 to Rowe, PG Publication No. 2022/0176551 to Rowe et al., PG Publication No. 2022/0239238 to Rowe et al., U.S. Patent No. 11,413,746 to Rowe, U.S. Patent No. 11,491,646 to Rowe, and Japanese Patent No. 2005-230957 all disclose braking systems similar to applicant’s.
** Note:  a copy of the Japanese Patent No. 2005230957 has not been provided since this reference was cited in applicant’s related co-pending application no. 17/168,376.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	11/08/22